Citation Nr: 1308328	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability.

2. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 1973, and from May 1981 to August 1985.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO denied entitlement to service connection for bilateral hip and knee disabilities.  This matter was previously before the Board in July 2011, at which time it was remanded for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for tinnitus and arthritis in the hands and fingers have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2011, the Board remanded the claims, in part, to obtain private treatment records and a VA medical opinion.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's July 2011 remand directives instructed the AOJ to obtain July 2008 treatment records from the Veteran's private physician.  In an August 2008 written statement, the Veteran indicated that he was examined by a physician's assistant in Dr. Everett's office, and indicated that the results of this examination could be obtained.  Although a July 2011 letter indicates that the AMC notified the Veteran that it was his responsibility to obtain these records, the record does not indicate whether the AMC attempted to obtain these records.  Moreover, the record contains assessments of normal hips by a May 2007 VA examiner and by Dr. Hance, the Veteran's private physician, in a July 2009 treatment note.  As such, Dr. Everett's treatment records should be obtained given the potential relevance to the Veteran's claims.  Therefore, a remand is again necessary because the file does not show that the Board ordered development has been completed. 38 C.F.R. § 3.159(c).

Additionally, the record on appeal appears to be incomplete.  The June 2012 supplemental statement of the case (SSOC) reflects that the Veteran has been receiving treatment at the Saginaw VA Medical Center (VAMC).  The SSOC specifically references a medical opinion in the March 8, 2012, VAMC record, which has not been associated with the claims file.  A review of the record indicates that the most recent VA medical record is dated September 2011.  The RO should obtain and associate with the claims file all relevant outstanding VA medical records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, in July 2012, the Veteran submitted evidence to the Board without a waiver of initial AOJ consideration.  The RO should consider this evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the July 2008 treatment records from Dr. Everett referenced by the Veteran. 

If the records do not exist or further efforts to obtain the records would be futile, the RO should notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  Efforts to obtain these records should be documented in the claims file.

2.  The RO/AMC should obtain all relevant outstanding VA Medical Center records of evaluation and/or treatment for the Veteran's bilateral hip and knee disorders, specifically to include the March 8, 2012 Saginaw VAMC record.

3.  After the development requested has been completed, adjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

